Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered September 15, 2004, convicting him of aggravated harassment of an employee by an inmate, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention raised in point two of his brief is without merit and his remaining contentions are unpreserved for appellate review (see CPL 470.05 [2]). Schmidt, J.P., Adams, Luciano and Lifson, JJ., concur.